Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
maintaining a cache comprising a plurality of partitions, wherein each of the plurality of partitions is associated with one of a plurality of attributes;
receiving a request for a data object;
splitting the data object into a plurality of portions, wherein each of the plurality of portions is associated with one of the plurality of attributes;
storing the data object in the cache, wherein for each portion in the plurality of portions, the portion is stored in a partition in the plurality of partitions such that an attribute associated with the portion matches an attribute associated with the partition; and
determining cache replacement policies separately for each of the plurality of partitions. 
Independent claim 19:
19.	A method of maintaining multiple partitions of a single cache, the method comprising:
maintaining a cache comprising a plurality of partitions, wherein each of the plurality of partitions is associated with one of a plurality of attributes;
receiving a request for a data object;
splitting the data object into a plurality of portions, wherein each of the plurality of portions is associated with one of the plurality of attributes;
storing the data object in the cache, wherein for each portion in the plurality of portions, the portion is stored in a partition in the plurality of partitions such that an attribute associated with the portion matches an attribute associated with the partition; and
determining cache replacement policies separately for each of the plurality of partitions. 
Independent claim 20:
20.	A system comprising:
one or more processors; and
one or more memory devices comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
maintaining a cache comprising a plurality of partitions, wherein each of the plurality of partitions is associated with one of a plurality of attributes;
receiving a request for a data object;
splitting the data object into a plurality of portions, wherein each of the plurality of portions is associated with one of the plurality of attributes;
storing the data object in the cache, wherein for each portion in the plurality of portions, the portion is stored in a partition in the plurality of partitions such that an attribute associated with the portion matches an attribute associated with the partition; and
determining cache replacement policies separately for each of the plurality of partitions.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/